IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41134
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONYA RENEE COLE,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-00-CR-96-3
                       --------------------
                            May 2, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Antonya Renee Cole appeals her convictions for possession of

marijuana with intent to distribute, conspiracy to possess

marijuana with intent to distribute, and conspiracy to commit

money laundering.   She asserts that the evidence was insufficient

to support her conviction because the testimony of the

cooperating codefendant, Angela Doby, was induced through a plea

agreement and was not corroborated.   The uncorroborated testimony

of a coconspirator may be sufficient to support a conviction.

United States v. Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41134
                                  -2-

The offer of a leniency agreement by the Government does not

violate the federal bribery statute.    See United States v. Haese,

162 F.3d 359, 367-68 (5th Cir. 1998).       We hold that the evidence

was sufficient to support Cole’s conviction on each ground.

     Cole has raised various assertions of ineffective assistance

of her trial counsel.   The record has not been adequately

developed for this court to consider these claims on direct

appeal.   See United States v. Higdon, 832 F.2d 312, 314 (5th Cir.

1987).

     Cole also asserts that her trial was rendered fundamentally

unfair because a government witness improperly commented on

Cole’s post-arrest, post-Miranda silence in violation of Doyle v.

Ohio, 426 U.S. 610 (1976).    Because no objection was made to the

witness’s testimony, review is for plain error.       United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc)(citing

United States v. Olano, 507 U.S. 725, 731-37 (1993)).       As Cole

testified that she had exercised her right to remain silent in

order to bolster her own credibility and to refute another

officer’s testimony regarding her post-arrest statements, she

cannot show that her substantial rights were affected by the case

agent’s testimony.   Consequently, her conviction is AFFIRMED.